Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 1 of 9 PagelD #: 205

_Fredhwei o

OPI: HSD/HSS
NUMBER: P5562.05
DATE: 7/29/2005

SUBJECT: Hunger Strikes

 

U.S. Department of Justice

Federal Bureau of Prisons

 

Program
Statement

OPT: HSD/HSS

 

 

 

NUMBER: P5562.05
DATE: 7/29/2005
SUBJECT: Hunger Strikes

1. [PURPOSE AND SCOPE §549.60. The Bureau of Prisons provides
guidelines for the medical and administrative management of
inmates who engage in hunger strikes. It is the responsibility
of the Bureau of Prisons to monitor the health and welfare of
individual inmates, and to ensure that procedures are pursued to
preserve life.]

 

2. SUMMARY OF CHANGES. Section 6 has been expanded to include

pro}
1
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 2 of 9 PagelD #: 206

pretrial and holdover inmates and ICE detainees.

Section 9 identifies Health Services staff and Food Service staff
as those who may offer alternative beverages and nutritional
supplements, if authorized by the physician. This section also
indicates food and toothpaste may be left in the inmate’s cell.

Section 10 describes procedures for notifying the Regional
Counsel when an inmate refuses treatment and the initiation of

involuntary treatment.

3. PROGRAM OBJECTIVES. The expected results of this program
are:

a. The health and welfare of any inmate on a hunger strike
will be monitored.

b. Food and beverages will be offered to inmates regularly.

Cc. When an inmate’s life or health is threatened, involuntary
medical treatment will be administered.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

d. Every incident of an inmate on a hunger strike will be
properly reviewed, documented, and reported.

4, DIRECTIVES AFFECTED

a. Directive Rescinded

P5562.04 Hunger Strikes, Inmate (6/20/94)

b. Directives Referenced

P5566.05 Use of Force and Application of Restraints on
Inmates (7/25/96)

P6031.01 Patient Care (1/15/05)

P6090.01 Health Information Management (1/15/05)

on Rules cited in this Program Statement are contained in

pro}
2
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 3 of 9 PagelD #: 207

28 CFR § 549,60-66.

5. STANDARDS REFERENCED

a. American Correctional Association 4%

Edition Standards for

Adult Correctional Institutions: 4-4257 and 4-4397 (M)
b. American Correctional Association 4™

Edition Standards for

Adult Local Detention Facilities: 4-ALDF-4D-15(M) and
4-ALDF-2A-52

6. [DEFINITION §549.61. As defined in this rule, an inmate is
on a hunger strike:

a. When he or she communicates that fact to staff and is
observed by staff to be refraining from eating for a period of
time, ordinarily in excess of 72 hours; or

b. When staff observe the inmate to be refraining from eating
for a period in excess of 72 hours. When staff consider it
prudent to do so, a referral for medical evaluation may be made

without waiting 72 hours. ]

A hunger strike may be announced by the inmate, or observed by
staff, even though the inmate may be taking liquids.

# At times, an inmate may not actually engage in a hunger
strike, but merely make a bid to gain attention.

Other types of inmates (not on inpatient status in a Bureau of
Prisons Medical Referral Center or hospitalized in the community)

who. should be monitored according to this policy include:

# Inmates who are observed to be unable to eat or drink by
virtue of mental illness or acute medical conditions. Although
not intentionally on a hunger

Strike, these inmates are either unwilling or unable to eat or
drink sufficiently to prevent complications.

pro;
3
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 4 of 9 PagelD #: 208

# Inmates with metabolic disorders or certain other illnesses,
who deviate from normal eating habits or intake of fluid, could
experience an immediate, significant hazard to their health and
well-being.

In any case, it is also recognized that after long-term
deprivation of food and shorter term deprivation of fluid,
serious irreversible changes can occur, and sudden death can

occur.

Procedures required in this Program Statement apply to pretrial
and holdover inmates and ICE detainees.

7. [INITIAL REFERRAL $549.62

 

a. Staff shall refer an inmate who is observed to be on a
hunger strike to medical or mental health staff for evaluation
and, when appropriate, for treatment.]

Bach Warden shall establish referral arrangements for the
institution. In addition, staff may consult Health Services
anytime they observe an inmate refraining from consuming food

and/or liquids prior to 72 hours.

[b. Medical staff ordinarily shall place the inmate in a
medically appropriate locked room for close monitoring. ]

Ordinarily, placement in the medically appropriate room is a
determination the institution physician makes. This room will
be a single cell observation room (i.e., dry cell or cell with
water shut-off capabilities), where no other inmate contact is
possible (i.e., other inmates can’t pass food or liquid items to

the
inmate on hunger strike status).

Inmates in Administrative Detention or Disciplinary Segregation
may be retained in this status and remain in the SHU unless the
physician determines movement to other quarters is medically

necessary.

The Warden is to determine the type of observation for hunger
Strike inmates (e.g. continuous, 15 minute checks, routine).

# Under no circumstances will inmate companions be used to
pro}

4
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 5 of 9 PagelD #: 209

monitor hunger strike inmates.

8. [INITIAL MEDICAL EVALUATION AND MANAGEMENT §549.63

 

a. Medical staff shall ordinarily perform the following
procedures upon initial referral of an inmate on a hunger strike:

(1) Measure and record height and weight; (2) Take and record
vital signs;

(3) Urinalysis;

(4) Psychological and/or psychiatric evaluation; (5) General
medical evaluation;

(6) Radiographs as clinically indicated;
(7) Laboratory studies as clinically indicated. ]

If an inmate refuses the initial medical evaluation, a signed
Refusal of Treatment form (BP-A358) must be obtained and also
documented in the Progress Notes (SF-600) of the Inmate’s Health

Record. (Refer to the Program Statement on Patient Care)

[b. Medical staff shall take and record weight and vital signs
at least once every 24 hours while the inmate is on a hunger
strike. Other procedures identified in paragraph (a) of this
section shall be repeated as medically indicated.

c. When valid medical reasons exist, the physician may modify,
discontinue, or expand any of the medical procedures described in
paragraphs (a) and (b) of this section.

d. When medical staff consider it medically mandatory, an
inmate on a hunger strike will be transferred to a Medical
Referral Center or to another Bureau institution considered
medically appropriate, or to a community hospital.]

The decision to transfer an inmate on a hunger strike for
medical reasons should only be made after consultation with a

physician.

# The inmate should be admitted to a community hospital if his
medical condition warrants continuous enteral (oral) or

intravenous support.

pro}
5
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 6 of 9 PagelD #: 210

# Local institutions need not transfer an inmate on a hunger
strike to a Medical Referral Center (MRC) unless an MRC’s

specific services are required.

# Mentally ill inmates who do not eat or drink for more than 30
days, regardless of the apparent reason, should be referred to an
MRC for evaluation and treatment of the underlying mental
illness.

e. Medical staff shall record in the appropriate section of
the inmate’s Health Record, entries for all the medical
procedures described in this section. (Refer to the Program

Statement on Health Information Management.)

9. [FOOD/LIQUID INTAKE/OUTPUT §549.64

 

a. Staff shall prepare and deliver to the inmate’s room three
meals per day or as otherwise authorized by the physician.]

A verbal offer of a meal will not suffice. Food from the food
tray may be left in the inmate’s cell. Ordinarily, when the
food tray is left in the inmate’s cell, perishable food items

will not be left for more than two hours.

[b. Staff shall provide the inmate an adequate supply of
drinking water. Other beverages shall also be offered.

c. Staff shall remove any commissary food items and private
food supplies of the inmate while the inmate is on a hunger
strike. An inmate may not make commissary food purchases while
under hunger strike management. ]

An inmate under hunger strike management may still purchase
non-food items, such as stamps, from the commissary. The inmate
is allowed to have toothpaste in the dry cell.

d. All food and water intake and output will be monitored and
recorded as needed or to the extent possible. The Warden shall
make this determination after consultation with the physician.
This procedure is to continue until ended by a physician.

# This means a dry cell must be available for housing hunger
Strike inmates.

pro}
6
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 7 of 9 PagelD #: 211

Health Services and Food Service staff may offer alternative
beverages, including liquid nutritional supplements, if
authorized by the physicians. Any beverages other than drinking
water must be documented (e.g. BP-S292) and that information
relayed to Health Services staff. Acceptance of liquids alone

should not be documented as accepting a meal.

10. [REFUSAL TO ACCEPT TREATMENT §549.65

 

a. When, as a result of inadequate intake or abnormal output,
a physician determines that the inmate’s life or health will be
threatened if treatment is not initiated immediately, the
physician shall give consideration to involuntary medical
treatment of the inmate.].

The decision to force treatment upon the inmate is a medical
decision, preferably by a written physician’s order, with
potential legal implications.

When it appears to medical staff that the inmate’s condition is
deteriorating to the extent that intervention may soon be
required, the Regional Counsel must be notified so any legal
issues may be addressed. Although legal counsel has been
notified, medical staff should not suspend or delay involuntary
treatment if the physician is convinced to a reasonable medical
certainty that there is an immediate threat to the inmate’s life,

or permanent damage to the inmate’s health.

Regional Counsel will determine whether it is appropriate to
contact the local U.S. Attorney’s Office.

# In the case of potential involuntary treatment of a pretrial
inmate, institution legal staff or the

Regional Counsel must be notified that intervention may be
required, in order to determine whether the court should be

notified.

# In all such situations, the Regional Counsel will inform the
Regional Director.

[b. Prior to medical treatment being administered against the
inmate’s will, staff shall make reasonable efforts to convince
the inmate to voluntarily accept treatment. Medical risks faced
by the inmate if treatment is not accepted shall also be

pro;
7
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 8 of 9 PagelD #: 212

explained to the inmate. Staff shall document their treatment
efforts in the medical record of the inmate.

c. When, after reasonable efforts, or in an emergency
preventing such efforts, a medical necessity for immediate
treatment of a life or health threatening situation exists, the
physician may order that treatment be administered without the
consent of the inmate. Staff shall document their treatment
efforts in the medical record of the inmates. ]

Written reports of such treatment shall be submitted to the
Medical Director and Regional Director. The Warden shall
provide prompt notification and any involuntary treatment under
this Program Statement to the sentencing judge, with an
explanation of the background of and the reasons for the
treatment. The outcome of the hunger strike and the treatment

administered shall also be reported.

When a physician orders involuntary medical treatment, to
include placing a nasogastric tube for feeding, and the inmate
refuses to comply, as with any other use-of-force, these events

should be videotaped.

All staff involved in the use of force shall wear appropriate
protective clothing as outlined in the Use of Force Program

Statement.
Only the physician may order involuntary medical treatment.

# Normally, this is to consist of a nasogastric tube for
feeding.

# If unsuccessful or medically inappropriate, then intravenous
fluids and hyperalimentations intravenously may be necessary.

# As a last report, gastrostomy and tube feeding through the.
stomach may be required, however, review by the appropriate court

should first be sought before attempting this treatment.
# Simple IVs may be performed in the institution,
however, hyperalimentations or gastrostomy tube feeding

must be performed in a hospital or an MRC (see Clinical

pro}
8

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement. ‘

 
Case 2:20-cv-00012-JRS-MJD Document 19-2 Filed 02/11/20 Page 9 of 9 PagelD #: 213

Treatment Guidelines or Medical Management of Inmates).

[d. Staff shall continue clinical and laboratory monitoring as
necessary until the inmate’s life or permanent health is no

longer threatened. ]

Normally, treatment must continue until adequate oral intake of
food and liquid is achieved. Medical monitoring for severe or
life-threatening complications of malnutrition may continue, at
the physician’s discretion, beyond the point at which the inmate

resumes adequate oral intake.

[e. Staff shall continue medical, psychiatric and/or
psychological follow-up as long as necessary. ]

 

11. [RELEASE FROM TREATMENT §549.66. | Only the physician may
order that an inmate be released from hunger strike evaluation
and treatment. This order shall be documented in the medical

record of the inmate. ]
Documentation is to be made in the Progress Notes section of the

Inmate’s Health Record.

12. MEDICAL JUDGMENT. None of the procedures or guidelines in
this’ Program Statement are meant to limit or override the
exercise of sound medical judgment by the physician responsible

for medical care.

# Each case must be evaluated on its own merits and individual
circumstances.

# Treatment is to be given and documented in accordance with
accepted medical practice.

/s/
Harley G. Lappin

Director

Director

pro}
9
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
